          Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 1 of 10




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100; Fax: (312) 321-0990
 5   jduffy@smbtrials.com
     kringel@smbtrials.com
 6   mredshaw@smbtrials.com
 7
     Marc G. Cowden (SB No. 169391)
 8   Adam Stoddard (SB No. 272691)
     SHEUERMAN, MARTINI, TABARI, ZENERE
 9   & GARVIN
10   1033 Willow Street
     San Jose, California 95125
11   Tel: (408) 288-9700; Fax: (408) 295-9900
     mcowden@smtlaw.com
12   astoddard@smtlaw.com
13
     Counsel for Defendant Chart Inc.
14
15
16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   IN RE PACIFIC FERTILITY CENTER             Case No. 3:18-cv-01586-JSC
     LITIGATION
19
                                                PROPOSED SPECIAL VERDICT
20                                              FORM (  .)
21
                                                Pretrial Conference: April 29, 2021
22                                              Trial Date: May 20, 2021
23
24                                              The Honorable Jacqueline Scott Corley

25
26
27
28


                                 PROPOSED SPECIAL VERDICT FORM
                                    CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 2 of 10




                           Section I. Strict Products Liability—Manufacturing Defect
 1
                                 (Affirmative Defense—Misuse or Modification)1
 2
              We answer the questions submitted to us as follows:
 3
         1.   Did Chart Inc. manufacture the MVE 808 cryogenic tank?
 4
 5                   ____ Yes     ____ No
 6
 7            If your answer to question 1 is yes, then answer question 2. If you answered no, stop here, answer
              no further questions, and have the presiding juror sign and date this form.
 8
         2.   Was the MVE 808 cryogenic tank misused or modified after it left Chart Inc.’s possession in a
 9            way that was so highly extraordinary that it was not reasonably foreseeable to Chart Inc.?
10
11                   ____ Yes     ____ No

12
              If your answer to question 2 is yes, then answer question 3. If you answered no, skip question 3
13            and answer question 4.

14       3.   Was the misuse or modification the sole cause of the plaintiff’s harm?
15
                     ____ Yes     ____ No
16
17            If your answer to question 3 is no, then answer question 4. If you answered yes, stop here and
18            answer no further questions in Section I, and go to Section II.

19       4.   Did the Tank 4 contain a manufacturing defect when it left Chart’s possession?
20
                     ____ Yes     ____ No
21
22            If your answer to question 4 is yes, then answer question 5. If you answered no, stop here and
              answer no further questions in Section I, and go to Section II.
23
24       5.   Was the Tank 4’s manufacturing defect a substantial factor in causing harm to the plaintiff?

25
26                   ____ Yes     ____ No

27   1
      CACI VF-1200 and CACI VF-1201. Because product misue or modification is alleged as a complete
28   defense (CACI 1245), questions 2 and 3 of CACI VF-1201 are included after question 1. See CACI VF-
     1200’s “Directions for Use.”
                                                     1
                                  PROPOSED SPECIAL VERDICT FORM
                                       CASE NO. 3:18-CV-01586-JSC
          Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 3 of 10




 1
          If your answer to question 5 is yes, then answer question 6. If you answered no, stop here and
 2        answer no further questions in Section I, and go to Section II.

 3   6.   Was PFC negligent?
 4
                 ____ Yes     ____ No
 5
 6        If your answer to question 6 is yes, then answer question 7. If you answered no, insert the number
 7        zero next to PFC’s name in question 8.

 8   7.   Was PFC's negligence a substantial factor in causing plaintiff’s harm?
 9
                 ____ Yes     ____ No
10
11        If your answer to question 7 is yes, then answer question 8. If you answered no, insert the
          number zero next to PFC's name in question 8.
12
13   8.   What percentage of responsibility for plaintiff’s harm do you assign to:

14                       PFC:
                                        %
15
16                       Chart:         _______
                                        %
17
18                       TOTAL          100%

19
          Procede to Section II.
20
21
22
23
24
25
26
27
28

                                                  2
                                   PROPOSED SPECIAL VERDICT FORM
                                      CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 4 of 10




                                Section II. Strict Products Liability—Design Defect
 1
                                  (Affirmative Defense—Misuse or Modification)2
 2
     We answer the questions submitted to us as follows:
 3
         1.   Did Chart manufacture the Tank 4, the MVE 808 cryogenic tank?
 4
 5                   ____ Yes     ____ No
 6
 7            If your answer to question 1 is yes, then answer question 2. If you answered no, stop here and
              answer no further questions in Section II, and go to Section III.
 8
     2.       Was the Tank 4 misused or modified after it left Chart’s possession in a way that was so highly
 9            extraordinary that it was not reasonably foreseeable to Chart?
10
11                   ____ Yes     ____ No

12
              If your answer to question 2 is yes, then answer question 3. If you answered no, skip question 3
13            and answer question 4.

14       3.   Was the misuse or modification the sole cause of the plaintiff’s harm?
15
                     ____ Yes     ____ No
16
17            If your answer to question 3 is no, then answer question 4. If you answered yes, stop here and
18            answer no further questions in Section II, and go to Section III.

19       4.   Is the product, Tank 4, one about which an ordinary consumer can form reasonable minimum
              safety expectations?
20
21                   ____ Yes     ____ No
22
              If your answer to question 4 is yes, answer question 5. If your answer is no, skip question 5 and
23
              answer question 6.
24
         5.   Did Tank 4 fail to perform as safely as an ordinary consumer would have expected when used or
25
26   2
      CACI VF-1201 and CACI VF-1200. Because the negligence of PFC is at issue, questions 7 through
27   11 of CACI VF-1200 are added at the end. See CACI VF-1201 at “Directions for Use.” Question 6 is
     based on CACI 1244 as permitted under Johnson v. Honeywell Internat. Inc., 179 Cal. App. 4th 549,
28   558 n. 4. (2009).
                                                    3
                                     PROPOSED SPECIAL VERDICT FORM
                                        CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 5 of 10




               misused in an intended or reasonably foreseeable way?3
 1
 2                     ____ Yes     ____ No
 3
 4             If your answer to question 5 is yes, answer question 6. If your answer is no, skip question 6 and
               answer question 7.
 5
 6       6.    At the time of the plaintiff’s injury, did PFC and its employees and agents because of their
 7             particular position, training, experience, knowledge, or skill, know or should they have known
               about the harm or danger caused by the MVE 808 cryogenic tank with the TEC3000 electronic
 8             controller?
 9
10                     ____ Yes     ____ No

11
               Regardless of your answer to question 6, answer question 7.
12
13
         7.    Did the benefits of Tank 4’s design outweigh the risks of the design?
14
15                     ____ Yes     ____ No

16
               If you answered no to question 6 and yes to question 7, stop here and answer no further questions
17             in Section II, and go to Section III.
18
19       8.    Was Tank 4’s design a substantial factor in causing harm to the plaintiff?

20
                       ____ Yes     ____ No
21
22             If your answer to question 8 is yes, then answer question 9. If you answered no, stop here and
               answer no further questions in Section II, and go to Section III.
23
24
         9.    Was PFC negligent?
25
26                     ____ Yes     ____ No

27
28
     3
         Chart objects to this instruction and maintains that the proof will not warrant its submission to the jury.
                                                             4
                                         PROPOSED SPECIAL VERDICT FORM
                                             CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 6 of 10




              If your answer to question 9 is yes, then answer question 10. If you answered no, insert the number
 1
              zero next to PFC’s name in question 11.
 2
         10. Was PFC’s negligence a substantial factor in causing plaintiff’s harm?
 3
 4                   ____ Yes     ____ No
 5
              If your answer to question 10 is yes, then answer question 11. If you answered no, insert the
 6            number zero next to PFC's name in question 11.
 7
         11. What percentage of responsibility for plaintiff’s harm do you assign to:
 8
 9                           PFC:           _______
10                                          %

11                           Chart:
                                            %
12
13                           TOTAL          100%

14            Procede to Section III.
15
16
17                              Section III. Negligent Failure to Recall or Retrofit4

18       1.   Did Chart know or should it reasonably have known that Tank 4’s TEC 3000 electronic
              controller was dangerous or was likely to be dangerous when used in a reasonably foreseeable
19
              manner?
20                   ____ Yes     ____ No
21
22            If your answer to question 1 is yes, then answer question 2. If you answered no, stop here and
              answer no further questions in Section III, and go to Section IV.
23
         2.   Did Chart become aware of this defect after the controller was sold?
24
                     ____ Yes     ____ No
25
26            If your answer to question 2 is yes, then answer question 3. If you answered no, stop here and
              answer no further questions in Section III, and go to Section IV.
27
     4
28    Based on CACI 1223 and modeled after CACI VF-1205 (Neligent Failure to Warn) and CACI VF-
     1200/1201 including the instructions on PFC’s negligence.
                                                       5
                                   PROPOSED SPECIAL VERDICT FORM
                                        CASE NO. 3:18-CV-01586-JSC
          Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 7 of 10




 1
 2   3.   Did Chart fail to recall or retrofit the controller?

 3                ____ Yes     ____ No

 4
          If your answer to question 3 is yes, then answer question 4. If you answered no, stop here and
 5        answer no further questions in Section III, and go to Section IV.
 6   4.   Would a reasonable manufacturer under the same or similar circumstances have recalled or
 7        retrofitted the tank’s controller?
                  ____ Yes     ____ No
 8
 9
          If your answer to question 4 is yes, then answer question 5. If you answered no, stop here and
10        answer no further questions in Section III, and go to Section IV.

11   5.   Was Chart’s failure to recall or retrofit the tank’s controller a substantial factor in causing harm
          to plaintiff?
12
                  ____ Yes     ____ No
13
14        If your answer to question 5 is yes, then answer question 6. If you answered no, stop here and
15        answer no further questions in Section III, and go to Section IV.

16   6.   Was PFC negligent?
17
                  ____ Yes     ____ No
18
19        If your answer to question 6 is yes, then answer question 7. If you answered no, insert the number
          zero next to PFC’s name in question 8.
20
21   7.   Was PFC’s negligence a substantial factor in causing plaintiff’s harm?

22
                  ____ Yes     ____ No
23
24        If your answer to question 7 is yes, then answer question 8. If you answered no, insert the
          number zero next to PFC's name in question 8.
25
26   8.   What percentage of responsibility for plaintiff’s harm do you assign to:

27                        PFC:            _______
                                          %
28

                                                  6
                                   PROPOSED SPECIAL VERDICT FORM
                                      CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 8 of 10




                             Chart:
 1
                                             %
 2
                             TOTAL           100%
 3
              Procede to Section IV.
 4
 5
 6                                      Section IV. Compensatory Damages5

 7            What are                      damages?
 8
              1.     Economic loss: Enter the amount below if you find that Chart is liable to plaintiff under
 9
     the theories of Section I—Strict Liability (Manfufacturing Defect); Section II—Strict Liability (Design
10
     Defect); or Section III—Negligence (Failure to Recall or Retrofit).
11
                     Value of two eggs damaged or /lost embryos:                    $ ____________________
12
13                   Past medical expenses incurred obtaining the two eggs:         $_____________________
14            2.     Noneconomic loss: Enter the amount below if you find that Chart is liable to plaintiff
15   under the theories of Section I—Strict Liability (Manfufacturing Defect) or Section II—Strict Liability
16   (Design Defect).
17
                     Pain, suffering, and emotional distress:        $ ____________________
18
19
20                                                    TOTAL          $ ____________________

21
              Procede to Section V.
22
23                                          Section V. Punitive Damages6

24   1.       Did Chart’s failure to recall or retrofit Tank 4’s controller constitute malice, oppression, or
              fraud?
25
26
     5
         CACI VF-3920 Damages on Multiple Legal Theories; see also CACI 3903L.
27
     6
28    CACI VF-3902 through 3904. Chart objects to these instructions and maintains that the proof will not
     warrant their submission to the jury.
                                                      7
                                    PROPOSED SPECIAL VERDICT FORM
                                          CASE NO. 3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 9 of 10




 1                  ____ Yes     ____ No
 2
            If you answered yes, then answer question 10. If you answered no, stop here, answer no further
 3          questions, and have the presiding juror sign and date this form.
 4
     2.     Was the conduct constituting malice, oppression, or fraud committed by one or more officers,
 5          directors, or managing agents of Chart acting on behalf of Chart?
 6                  ____ Yes     ____ No

 7          Proceed to the next question.
 8
     3.     Did an agent or employee of Chart engage in the conduct with malice, oppression, or fraud?
 9
                    ____ Yes     ____ No
10
11          If you answered yes, then answer question 4. If you answered no, stop here, answer no further
            questions, and have the presiding juror sign and date this form.
12
13
     4.     Did one or more officers, directors, or managing agents of Chart authorize this conduct?
14
                    ____ Yes     ____ No
15
16          Proceed to the next question.

17
     5.     Did one or more officers, directors, or managing agents of Chart know of this conduct and adopt
18
            or approve it after it occurred?
19                  ____ Yes     ____ No
20
21
22   Signed: ___________________________
23                  Presiding Juror
24   Dated: ____________________________
25
26
     After this verdict form has been signed, notify the [clerk/bailiff/court attendant] that you are ready to
27
28   present your verdict in the courtroom.

                                                     8
                                      PROPOSED SPECIAL VERDICT FORM
                                         CASE NO. 3:18-CV-01586-JSC
           Case 3:18-cv-01586-JSC Document 759-7 Filed 04/15/21 Page 10 of 10




 1
 2    Dated: April 15, 2021                                By: John J. Duffy
                                                           Marc G. Cowden (SB No. 169391)
 3
                                                           Adam Stoddard (SB No. 272691)
 4                                                         SHEUERMAN, MARTINI, TABARI,
                                                           ZENERE & GARVIN
 5                                                         1033 Willow Street
                                                           San Jose, California 95125
 6
                                                           Tel: (408) 288-9700
 7                                                         Fax: (408) 295-9900
                                                           mcowden@smtlaw.com
 8                                                         astoddard@smtlaw.com
 9
                                                           John J. Duffy (SB No. 6224834)
10                                                         Kevin M. Ringel (SB No. 6308106)
                                                           SWANSON, MARTIN & BELL, LLP
11                                                         330 N Wabash, Suite 3300
12                                                         Chicago, Illinois 60611
                                                           Tel: (312) 321-9100
13                                                         Fax: (312) 321-0990
                                                           jduffy@smbtrials.com
14                                                         kringel@smbtrials.com
15
                                                           Counsel for Defendant Chart, Inc.
16
17
18
19                                         FILER’S ATTESTATION
20          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, _______ attest that concurrence in the
21   filing of this document has been obtained.
22   Dated: April 15, 2021
23
24
25
26
27
28

                                                   9
                                    PROPOSED SPECIAL VERDICT FORM
                                       CASE NO. 3:18-CV-01586-JSC
